Title: From George Washington to John Gill, 17 May 1795
From: Washington, George
To: Gill, John


          
            Sir,
            Philadelphia 17th May 1795.
          
          I have received your letter of the 8th instt—and if writings drawn strictly conformably to the spirit of the instructions contained in the enclosed letter to Charles Lee Esqr. (left open for your perusal) will answer your views in the purchase of my land on Difficult run, they may be prepared by him, & sent to me for the signature on my part. If, on the other hand, adhering as strictly as I do, to the principle on which I set out, does not meet your approbation, be so good as to return the letter and deeds therein; & the receipt of them will not be less acceptable than the first named writings.
          You will perceive by these instructions, that not a stick of timber, wood, Coal or Ore: (if any should be on the land) is to

be removed therefrom, until the purchase money is paid. This may be interpreted (at first view) a rigid clause; inasmuch as the ground which may be cleared, & the timber which may be cut for fencing & other purposes, might afford more firewood than the immediate demand of the farm might require—this may be true, but it does not follow that it will be lost, if corded. To husband it therefore (while I retain an interest in the land); to avoid all inducement to fell it, faster than the farm may require; and to avoid all ground for dispute; In a word, not to lessen the value of the property until it is actually gone from me, are my motives to this precaution; especially, as the removal from off the land, of a timber tree or two—or a few cords of wood, might give rise to a magnified tale which might induce investigation; & be productive of unpleasant sensations: to avoid which is more desirable than to apply a remedy. I am Sir Your Obedient Hble Servt.
          
            Go: Washington
          
        